*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s responses dated February 24, 2022 and March 18, 2022 are acknowledged. 
Priority
This application is a 371 of PCT/US2017/037064 filed on 06/12/2017, which claims
priority in provisional application 62/348,575 filed on 06/10/2016. 
Claim Status
Claims 1, 2, 6-8, and 12-25 are pending and examined. Claims 1, 14, 15, 18, and 21 were amended. Claims 3-5 and 9-11 were cancelled. Previously withdrawn claims 18 and 19 are rejoined. 
Withdrawn Claim Objections
Objection to claim 14 is withdrawn because the claim no longer depends from a rejected claim. 
Withdrawn Claim Rejections -35 USC § 103
Rejections of claims 1, 2, 6, 7, 11, 15, 17, and 20-24 as being unpatentable over Akella (US 2012/0121660 Al Published May 17, 2012 - of record in IDS dated 11/28/2018) as evidenced by Bogdansky (US 5,284,655 Date of Patent February 8, 1994); rejection of claim 8 
	Election/Restriction
Claims 1, 2, 6-8, 12-17, and 20-25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18 and 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 16, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Bull on March 16, 2022.
The application has been amended as follows:
In claim 18 line 15, replace “desired” with --pre-determined--.
In claim 19 line 1, replace “fluid” with --a portion of hydrating fluid--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Akella, and the teachings of Akella are described in the previous office action. Based on Akella’s method of making a composite in the form of particles, it is apparent that each particle comprises a mixture of components. The claims are not obvious because Akella does not teach discrete particles i-v as required, and it would not have been obvious to modify Akella’s particles in order to arrive at the claimed composition of discrete particles. Furthermore, it would not have been obvious to the skilled artisan to modify Akella by adding discrete particles i-v as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Claims 1, 2, 6-8, and 12-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617